     Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 1 of 15



                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION


 TERESA J. MCGARRY
 on behalf of herself and all others
 similarly situated,
    Plaintiff,
        v.                                    CIVIL ACTION FILE
                                              NO. 1:18-CV-2794-TWT


 DELTA AIR LINES, INC., et al.,


    Defendants.


                                  OPINION AND ORDER


       This is a data breach action. It is before the Court on the Defendant

Delta’s Motion to Transfer Plaintiff’s Action to the Central District of California

[Doc. 20] and the Defendant [24]7.ai, Inc.’s Motion to Transfer Venue to the

Untied States District Court for the Central District of California [Doc. 21]. For

the reasons set forth below, the Defendant Delta’s Motion to Transfer Plaintiff’s

Action to the Central District of California [Doc. 20] and the Defendant [24]7.ai,

Inc.’s Motion to Transfer Venue to the Untied States District Court for the

Central District of California [Doc. 21] are GRANTED.




T:\ORDERS\18\McGarry\mtttwt.wpd
     Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 2 of 15



                                  I. Background

       This action arises out of a data breach affecting Defendant Delta Airlines,

Inc.’s online booking services.1 Defendant [24]7.ai, Inc. is a vendor of online chat

services for Defendant Delta and other companies.2 On March 28, 2018,

Defendant [24]7.ai informed Defendant Delta that Defendant [24]7.ai had been

the victim of a cyber attack.3 From September 26 to October 12, 2017, the

perpetrators had access to information entered into Defendant Delta’s desktop

online platform.4 This information included the names, addresses, and card

information of individuals attempting to use the platform to make flight

reservations.5 Defendant Delta notified customers who might have been affected

by the data breach on April 5, 2018.6

       Plaintiff Teresa J. McGarry filed this action on June 7, 2018, as a putative

class action. The Plaintiff seeks certification of a nationwide class comprised of

“[a]ll persons residing in the United States who made a reservation or booking

with Delta and/or flew with Delta from the time period September 26, 2017 to




       1
               Compl. ¶ 2 [Doc. 1].
       2
               Id. ¶ 11.
       3
               Id.
       4
               Id.
       5
               Id.
       6
               Id. ¶ 10.

T:\ORDERS\18\McGarry\mtttwt.wpd         -2-
     Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 3 of 15



October 12, 2017.”7 The Plaintiff also seeks certification of a “(state name) class”

comprised of “[a]ll persons residing in (State Name) who made a reservation or

booking with Delta and/or flew with Delta from the time period September 26,

2017 to October 12, 2017.”8 The Plaintiff brings claims on behalf of one or both

classes for (1) breach of implied contract, (2) negligence, (3) bailment, (4)

violations of state unfair and deceptive business practices laws, (5) negligence

per se, (6) breach of the covenant of duty of good faith and fair dealing, and (7)

violations of state data breach acts. The Plaintiff seeks equitable relief and

damages.9

       This action is one of three putative class actions filed as a result of the

data breach. Pica v. Delta Air Lines, Inc., et al. commenced on April 6, 2018, in

the Central District of California.10 Ford, et al. v. 24/7 Inc., et al. commenced on

May 10, 2018, in the Northern District of California.11 Both the Pica and Ford

plaintiffs seek certification of nationwide and state specific classes of persons

whose personal identifiable information might have been compromised as a




       7
               Id. ¶ 19.
       8
               Id.
       9
               Id. ¶ 112.
       10
               C.A. No. 2:18-02876 (C.D. Cal.).
       11
               C.A. No. 5:18-02770 (N.D. Cal.).

T:\ORDERS\18\McGarry\mtttwt.wpd         -3-
     Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 4 of 15



result of the breach.12 Defendant Delta and Defendant [24]7.ai have both filed

motions to transfer this action to the Central District of California, the venue

of the Pica action.13 The Plaintiff opposes the transfer.

                                  II. Legal Standard

       “Where two actions involving overlapping issues and parties are pending

in two federal courts, there is a strong presumption across the federal circuits

that favors the forum of the first-filed suit under the first-filed rule.”14 The first-

filed rule is a doctrine of federal comity that is intended to “avoid the waste of

duplication, to avoid rulings which may trench upon the authority of sister

courts, and to avoid piecemeal resolution of issues that call for a uniform

result.”15 Federal courts consider three factors in determining whether the first-

filed rule should apply: “(1) the chronology of the actions; (2) the similarity of the

       12
            See Second Am. Compl. ¶ 48 [Doc. 35], Pica, C.A. No. 2:18-02876;
Consolidated Am. Compl. ¶ 105 [Doc. 69], Ford, C.A. No. 5:18-02770.
       13
               See Def. Delta’s Mot. to Transfer Pl.’s Action to the Central District
of California [Doc. 20]; Def. [24]/7's Mot. to Transfer Venue to the United States
District Court for the Central District of California, at 3, 13-19 [Doc. 21]. While
these motions were pending, the Judicial Panel on Multidistrict Litigation
issued an order denying transfer or centralization of the McGarry, Pica, and
Ford actions. See In re: [24]7.AI, Inc., Customer Data Security Breach
Litigation, MDL No. 2863, D.E. 34 (Oct. 3, 2018).
       14
               Manuel v. Convergys Corp., 430 F.3d 1132, 1135 (11th Cir. 2005).
       15
             Cadle Co. v. Whataburger of Alice, Inc., 174 F.3d 599, 603 (5th Cir.
1999) (quoting West Gulf Maritime Ass’n v. ILA Deep Sea Local 24, 751 F.2d
721, 728 (5th Cir. 1985)); see also United States v. 22.58 Acres of Land, More or
Less, Situated in Montgomery Cty., Ala., No. 2:08-CV-180-MEF WO, 2010 WL
431254, at *5 (M.D. Ala. Feb. 3, 2010) (noting that the “main purpose [of the
first-filed rule] is to promote judicial efficiency”) (citation omitted).

T:\ORDERS\18\McGarry\mtttwt.wpd           -4-
     Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 5 of 15



parties involved; and (3) the similarity of the issues at stake.”16 The parties and

issues do not need to be identical. Rather, “the crucial inquiry is whether the

parties and issues substantially overlap.”17 If the court finds that the cases at

issue are in fact duplicative, the burden shifts to the party opposing transfer to

prove that “compelling circumstances” warrant an exception to the first-filed

rule.18 The first-filed rule “is the rule, not an exception[,]” and “should not be

disregarded lightly.”19

                                  III. Discussion

       The Defendants urge this Court to transfer this case pursuant to the first-

filed rule.20 They argue that each of the three factors that courts consider in

determining whether to apply the first-filed rule weighs in their favor. The

Defendants argue that the first factor favors transfer because the original

complaint in the Pica action was filed on April 6, 2018, whereas the Complaint




       16
               22.58 Acres of Land, More or Less, Situated in Montgomery Cty.,
Ala., No. 2:08-CV-180-MEF WO, 2010 WL 431254, at *5 (compiling cases in
which these factors were considered).
       17
               Id. (citations omitted).
       18
               Manuel, 430 F.3d at 1135.
       19
             Daugherty v. Adams, No. 1:16-CV-02480-LMM, 2017 WL 5484699,
at *9 (N.D. Ga. Mar. 22, 2017) (citing Manuel, 430 F.3d at 1135).
       20
              Defendant [24]7.ai, Inc. argues in the alternative that transfer is
proper under 28 U.S.C. § 1404. See Def. [24]7's Br. in Supp. of Mot. to Transfer
Venue to the United States District Court for the Central District of California,
at 3, 13-19 [Doc. 21-1].

T:\ORDERS\18\McGarry\mtttwt.wpd           -5-
     Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 6 of 15



in the action before this Court was filed two months later on June 7, 2018.21 As

to the second factor, the Defendants note that Delta is a defendant in both

actions and that the plaintiffs in both actions seek to certify the same

nationwide class comprised of all persons who made a reservation or flew with

Defendant Delta during the period of time in which Defendant Delta’s website

was compromised.22 Finally, the Defendants argue that the third factor is

satisfied because both actions arose out of the same data breach and the causes

of action and relief requested in both cases are substantially similar.23

       The Plaintiff initially argues that her choice of forum should be accorded

great weight and that the Defendants cannot show that venue in this district is

improper.24 But the Defendants need not show that venue is improper under 28

U.S.C. § 1406 in order to invoke the first-filed rule. Nor must the Defendants

show that the balance of the 28 U.S.C. § 1404(a) factors weighs in their favor.

The Court’s authority to transfer actions under the first-filed rule does not


       21
               See Def. Delta’s Br. in Supp. of Mot. to Transfer Pl.’s Action, at 8-9
[Doc. 20-1]; Def. [24]7.ai’s Br. in Supp. of Mot. to Transfer Venue to the United
States District Court for the Central District of California, at 8-9 [Doc. 21-1].
       22
               See Def. Delta’s Br. in Supp. of Mot. to Transfer Pl.’s Action, at 9;
Def. [24]7.ai’s Br. in Supp. of Mot. to Transfer Venue to the United States
District Court for the Central District of California, at 9-10.
       23
              See Def. Delta’s Br. in Supp. of Mot. to Transfer Pl.’s Action, at 11-
12; Def. [24]7.ai’s Br. in Supp. of Mot. to Transfer Venue to the United States
District Court for the Central District of California, at 10-11.
       24
             See Pl.’s Br. in Opp. to Def. Delta’s Mot. to Transfer Pl.’s Action to
the Central District of California, at 4 [Doc. 25].

T:\ORDERS\18\McGarry\mtttwt.wpd          -6-
     Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 7 of 15



derive from 28 U.S.C. § 1406 or 28 U.S.C. § 1404. Rather, the first-filed rule

provides an independent basis for the transfer of actions like the one before this

Court.25 Insofar as the Plaintiff is arguing that the first-filed rule is effectuated

through § 1404 or § 1406, the Plaintiff provides no precedent to support this

proposition.26 Accordingly, this Court will review the three factors detailed above

to determine whether the first-filed rule should be applied.

       A. Chronology

       The Plaintiff argues that the first factor cuts against transfer because the

current named plaintiffs in the Pica action did not file the original complaint.27

The original complaint in the Pica action was filed by former named plaintiff

Arthi Naini on April 6. On June 14, however, with a Motion to Dismiss pending,

Arthi Naini, Dana Pica, and Gabrielle Groff jointly filed a first amended

complaint adding Dana Pica and Gabrielle Groff as named plaintiffs. Arthi

Naini filed a notice of voluntary dismissal of her individual claims with the court



       25
               See Goldsby v. Ash, No. 2:09-CV-975-TFM, 2010 WL 1658703, at
*4 (M.D. Ala. Apr. 22, 2010) (noting that the court had “inherent authority” to
transfer a case pursuant to the first-filed rule); Laskaris v. Fifth Third Bank,
962 F. Supp. 2d 1297, 1299 (S.D. Fla. 2013) (treating first-filed rule and analysis
under 28 U.S.C. § 1404 as distinct inquiries).
       26
               See David v. Signal Int'l, LLC, No. CIV.A. 08-1220, 2015 WL
3603944, at *1 (E.D. La. June 4, 2015) (rejecting the plaintiffs’ argument that
the first-filed rule “is effectuated through Section 1404(a) as a matter of law”
and noting the lack of precedent in support of the plaintiffs’ position).
       27
             See Pl.’s Br. in Opp. to Def. Delta’s Mot. to Transfer Pl.’s Action to
the Central District of California, at 11-14.

T:\ORDERS\18\McGarry\mtttwt.wpd          -7-
     Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 8 of 15



on the same day.28 The Plaintiff argues that the substitution of new named

plaintiffs means that the first amended complaint in the Pica action does not

“relate back” to the original complaint within the meaning of Federal Rule of

Civil Procedure 15(c). Therefore, the Plaintiff argues, this Court should consider

the Pica action to have commenced on June 14, seven days after the Plaintiff

filed her Complaint with this Court on June 7.

       The Plaintiff’s argument is unavailing. This Court need not apply relation

back doctrine in determining which action was first-filed. Other courts applying

the first-filed rule have declined to engage in relation back analysis when

complaints are amended to add new parties or causes of action.29 This Court is

persuaded by the reasoning underlying those decisions. “The first-filed rule

turns on which court first obtains possession of the subject of the dispute, not




       28
             See First Am. Compl. [Doc. 16], Pica, C.A. No. 2:18-02876; Notice
of Dismissal [Doc. 17], Pica, C.A. No. 2:18-02876. The motion to dismiss was
subsequently denied as moot. See Minutes (in Chambers) Court Order Denying
the Motion to Dismiss Case as Moot [Doc. 19], Pica, C.A. No. 2:18-02876.
       29
               See Schering Corp. v. Amgen Inc., 969 F. Supp. 258, 267 (D. Del.
1997) (declining to apply relation back doctrine for the purposes of the first-filed
rule where the plaintiff added a co-plaintiff in an amended complaint); see also
Biotest Pharm. Corp. v. Nat'l Liab. & Fire Ins. Co., No. 09-81614-CIV, 2010 WL
11504803, at *7 (S.D. Fla. Apr. 26, 2010) (declining to apply relation back
doctrine for the purposes of the first-filed rule where the plaintiff added
additional causes of action in an amended complaint); Time Warner Cable, Inc.
v. GPNE Corp., 497 F. Supp. 2d 584, 590 n.47 (D. Del. 2007) (finding that
relation back doctrine is not necessary to determine which action was first-filed);
Advanta Corp. v. Visa U.S.A., Inc., No. CIV.A. 96-7940, 1997 WL 88906, at *3
(E.D. Pa. Feb. 19, 1997).

T:\ORDERS\18\McGarry\mtttwt.wpd         -8-
     Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 9 of 15



the parties of the dispute.”30 The district court in the Central District of

California “obtain[ed] possession of the subject of the dispute” on April 8, when

the original complaint was filed in the Pica action. While the first amended

complaint substituted in new named plaintiffs, it did not materially change the

subject matter of the action. Moreover, the new named plaintiffs seek to

represent the same class of persons described in the original complaint. This

Court is satisfied that the Pica action was first-filed for the purposes of the first

factor.

          Even if relation back doctrine did apply, which it does not, the

substitution of new putative class representatives does not in itself prevent the

amended complaint from relating back to the original filing date. Courts in this

circuit have applied the following test to determine whether an amendment

adding or substituting named plaintiffs relates back to the filing of the original

class action complaint:

          (1) whether the amended claim arose out of the same conduct,
          transaction, or occurrence as the original pleading; (2) whether the
          amendment will unduly prejudice the defendant; and (3) whether
          the original complaint provided adequate notice of the nature of
          the new proposed class.31


          30
                Advanta Corp., No. CIV.A. 96-7940, 1997 WL 88906, at *3.

          31
              Richmond Manor Apts., Inc. v. Certain Underwriters at Lloyd's
London, No. 09-60796-CIV, 2010 WL 11507006, at *6 (S.D. Fla. Oct. 18, 2010)
(quoting Grand Lodge of Pa. v. Peters, 560 F. Supp. 2d 1270, 1273-74 (M.D. Fla.
2008)). The test was developed from dicta in Cliff v. Payco Gen. Am. Credits,
Inc., in which the Eleventh Circuit declined to articulate a test for whether an

T:\ORDERS\18\McGarry\mtttwt.wpd           -9-
    Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 10 of 15



The first amended complaint in the Pica action arose out of the “same conduct,

transaction, or occurrence as the original pleading.” There is no indication that

the defendants were prejudiced by the substitution. And the original complaint

puts the defendants on notice of the claims against them and the nature of the

proposed class. Therefore, even if relation back doctrine did apply, the first

amended complaint in the Pica action relates back to the original complaint.32



amendment adding plaintiffs should relate back but cited favorably to the three
part test developed in the Ninth Circuit. 363 F.3d 1113, 1132 (11th Cir. 2004)
(citing In re Syntex Corp. Sec. Litig., 95 F.3d 922, 935 (9th Cir. 1996)); see also
Hughes v. Am. Tripoli, Inc., No. 204CV-485-FTM-29DNF, 2007 WL 2010786, at
*2 (M.D. Fla. July 6, 2007) (adopting the test referenced in Cliff and
harmonizing it with Federal Rule of Civil Procedure 15), on reconsideration, No.
2:04CV485-FTM-29DNF, 2007 WL 2071529 (M.D. Fla. July 17, 2007).

In Richmond Manor Apts., the court allowed an amendment substituting new
named plaintiffs to relate back to the filing of the original complaint because the
claims were “identical” and arose out of the “same conduct, transaction, or
occurrence” set forth in the original complaint. The court reasoned that because
the amendment “merely substitute[d] representative plaintiffs, it [did] not
constitute the filing of a new suit.” Richmond Manor Apts., 2010 WL 11507006,
at *6.
       32
               The Plaintiff relies on the case Longbottom v. Swaby to support the
proposition that Federal Rule of Civil Procedure 15(c) does not apply to an
amendment substituting new parties. 397 F.2d 45, 48 (5th Cir. 1968) (“As to
identity of parties plaintiff, Rule 15(c) does not apply to an amendment which
substitutes a new party or parties.”). This Court finds that Longbottom is
distinguishable because it did not involve the substitution of named plaintiffs
in a putative class action. Summit Office Park, Inc. v. U.S. Steel Corp., the other
case on which the Plaintiff relies, is also easily distinguishable. 639 F.2d 1278
(5th Cir. 1981). In that case, the Fifth Circuit upheld a district court decision to
reject a proposed amendment to the complaint at the summary judgment stage,
which would have substituted “new plaintiffs, a new class, and [a] new cause of
action[.]” In the Pica action, by contrast, the class and causes of action remained
the same, and the first amended complaint was filed before the court had made
any ruling on a dispositive motion. This Court concludes that Summit Office

T:\ORDERS\18\McGarry\mtttwt.wpd        -10-
    Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 11 of 15



       B. Similarity of the Parties

       The Plaintiff argues that the second factor cuts in her favor because

Defendant [24]7.ai is not a party in the Pica action. The Plaintiff asserts, based

on Ninth Circuit precedent on fictitious party pleading, that the plaintiffs in the

Pica suit could not easily add [24]7.ai as a defendant. But this argument is

besides the point.33 The first-filed rule does not require complete identity of the

parties.34 Here, the plaintiffs in both actions seek to represent the same class of

persons harmed by the data breach.35 Delta is a defendant in both actions. These

facts are sufficient to find that there is substantial overlap between the

parties.36 Therefore, the second factor cuts in favor of transfer.




Park, Inc. has little relevance to the case before it.
       33
            This Court also notes that the plaintiffs in the Pica action have
attempted to name Defendant [24]7.ai as a defendant in their second amended
complaint. See Second Am. Compl., at 4 [Doc. 35], Pica, C.A. No. 2:18-02876.
       34
               See Rudolph & Me, Inc. v. Ornament Cent., LLC., No.
8:11-CV-670-T-33EAJ, 2011 WL 3919711, at *2 (M.D. Fla. Sept. 7,
2011);Women’s Choice Pharm., LLC v. Rook Pharm., Inc., No. 16-CV-62074,
2016 WL 6600438, at *3 (S.D. Fla. Nov. 8, 2016).
       35
                See Peterson v. Aaron's, Inc., No. 1:14-CV-1919-TWT, 2015 WL
224750, at *2 (N.D. Ga. Jan. 15, 2015) (in determining whether the parties
overlap, “it is the class, not the class representatives, that are relevant for
purposes of the first-to-file rule.”) (quoting In re TFT–LCD (Flat Panel)
Antitrust Litig., No. C 10–3517 SI, 2011 WL 1399441, at *4 (N.D. Cal. Apr.13,
2011)).
       36
               See Daugherty, No. 1:16-CV-02480-LMM, 2017 WL 5484699, at *12
(approving transfer pursuant to the first-filed rule despite the fact that 14 out
of 18 defendants were not named in the first-filed suit).

T:\ORDERS\18\McGarry\mtttwt.wpd        -11-
    Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 12 of 15



       C. Similarity of the Issues

       The Plaintiff does not contest that the issues substantially overlap. The

named plaintiffs in both actions seek to represent the same class of persons

whose personal information was compromised as a result of the same data

breach. The plaintiffs also bring similar causes of action. In the absence of any

argument to the contrary, this Court is satisfied that the third factor cuts in

favor of transfer. Because the three factors cut in favor of transfer, this Court

finds that substantial overlap exists between the actions and the first-filed rule

should apply.

       D. Compelling Circumstances

       The Plaintiff identifies several reasons why this Court should find that

compelling circumstances prevent it from applying the first-filed rule. The

Plaintiff argues (1) that the convenience of the parties favors this Court

retaining the case, (2) that the Pica plaintiffs lack standing and are not

members of the class that they seek to represent, and (3) that transferring the

case would reward forum shopping.37




       37
              Pl.’s Br. in Opp. to Def. Delta’s Mot. to Transfer Pl.’s Action to the
Central District of California, at 9-15. In the section of her brief discussing
compelling circumstances, the Plaintiff also argues that the first amended
complaint in the Pica action does not relate back to the original filing date. In
this Court’s view, this is not so much an argument for compelling circumstances
as it is an argument that the chronology of the actions favors the Plaintiff.
Therefore, this Court has chosen to address this argument in the foregoing
section discussing chronology.

T:\ORDERS\18\McGarry\mtttwt.wpd        -12-
    Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 13 of 15



       In this Court’s opinion, the question of whether compelling circumstances

exist is best answered by the Pica court. “Once the Court determines that a

likelihood of substantial overlap exists between the two suits, it is no longer up

to the second filed court to resolve the question of whether both should be

allowed to proceed.”38 It is within the discretion of the court with jurisdiction

over the first-filed action to determine whether compelling circumstances

require that the second-filed action be dismissed, stayed, transferred or

consolidated.39 Because this Court has found that substantial overlap exists

between the two actions and that the Pica action was first-filed, the proper

course of action is to transfer the action to the Central District of California

where the Plaintiff’s arguments regarding compelling circumstances can be

considered.40


       38
             Marietta Drapery & Window Coverings Co. v. N. River Ins. Co., 486
F. Supp. 2d 1366, 1369-70 (N.D. Ga. 2007) (citing Cadle Co., 174 F.3d at 604;
Mann Mfg. v. Hortex, Inc., 439 F.2d 403, 408 (5th Cir. 1971)). In Marietta
Drapery & Window Coverings Co., the court held that the question of whether
the party seeking transfer was forum shopping was best left to the first-filed
court. Id.; see also Ebix, Inc. v. DCM Grp., Inc., No. 1:17-CV-03653-ELR, 2018
WL 3298070, at *2 (N.D. Ga. Jan. 9, 2018) (holding that the plaintiff’s
arguments regarding compelling circumstances were best resolved by the court
with jurisdiction over the first-filed case).
       39
                Marietta Drapery & Window Coverings Co., 486 F. Supp. 2d at
1369 (citing Cadle Co., 174 F.3d at 606).
       40
              This Court notes, however, that it finds the Plaintiff’s arguments
in support of compelling circumstances to be largely unpersuasive. The parties
go back and forth in their respective briefs as to whether the convenience of the
parties favors this district or the Central District of California. This Court offers
no opinion as to whether the convenience factors tip one way or another. After

T:\ORDERS\18\McGarry\mtttwt.wpd         -13-
    Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 14 of 15



       Because transfer is warranted pursuant to the first-filed rule, this Court

will not reach Defendant [24]7.ai, Inc.’s argument in the alternative that

transfer is proper under 28 U.S.C. § 1404.

                                  IV. Conclusion

       For the foregoing reasons, the Defendant Delta’s Motion to Transfer

Plaintiff’s Action to the Central District of California [Doc. 20] and the

Defendant [24]7.ai, Inc.’s Motion to Transfer Venue to the Untied States District

Court for the Central District of California [Doc. 21] are GRANTED.




reviewing the parties’ arguments, however, this Court is not convinced that the
convenience factors tip so heavily in favor of this forum as to constitute a
“compelling circumstance.” With regard to the Plaintiff’s arguments about the
qualifications of the named plaintiffs in the Pica action, this Court notes that
the Pica court recently rejected Defendant Delta’s argument that the Pica
plaintiffs lack standing. See Minutes (in Chambers) Order re: Defendant Delta
Air Lines, Inc.’s Motion to Dismiss, at 4-6 [Doc. 33], Pica, C.A. No. 2:18-02876.
Finally, the Plaintiff’s arguments about forum shopping fall short because the
Plaintiff does not argue that the Defendants “raced to the courthouse” in the
Central District of California. Instead, the Plaintiff faults the original named
plaintiff in the Pica action, Arthi Naini, for filing suit the day after Defendant
Delta informed customers of the data breach. But there is no allegation that the
Defendants played a role in Ms. Naini’s speedy filing of the case. Courts have
declined to apply the first-filed rule when the party seeking transfer filed an
anticipatory suit in another jurisdiction. Cf. Ven-Fuel, Inc. v. Dep't of the
Treasury, 673 F.2d 1194, 1195 (11th Cir. 1982) (affirming district court’s
dismissal of first filed anticipatory declaratory judgment action); Amerada
Petroleum Corp. v. Marshall, 381 F.2d 661, 663 (5th Cir. 1967) (district court
properly considered fact that declaratory judgment action was filed in
anticipation of defendant’s breach of contract action). But the Plaintiff provides
no examples of a court declining to apply the first-filed rule based on the alleged
forum shopping of a non-party plaintiff in a duplicative action. There is no sense
in which granting the transfer would reward forum shopping on the part of the
Defendants.

T:\ORDERS\18\McGarry\mtttwt.wpd        -14-
       Case 1:18-cv-02794-TWT Document 35 Filed 11/20/18 Page 15 of 15




            SO ORDERED, this 20 day of November, 2018.



                                  /s/Thomas W. Thrash
                                  THOMAS W. THRASH, JR.
                                  United States District Judge




T:\ORDERS\18\McGarry\mtttwt.wpd       -15-
